Citation Nr: 0211400	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-04 073	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective in June 1999 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1985 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the Vocational 
Rehabilitation and Counseling Division (VR&C) of the 
Pittsburgh, PA, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim was subsequently 
transferred to the Philadelphia, PA, RO.  In January 2001, 
the veteran testified before the undersigned Member of the 
Board at a hearing at the RO.  The case is now ready for 
appellate review.  

The Board notes that, in a May 2001 Board decision, the Board 
granted an increased rating of 50 percent for the veteran's 
major depression.  Increased ratings for right hand injuries 
and bilateral hearing loss were denied.  The issues of a 
total disability rating based on individual unemployability 
and service connection for chest pains were remanded.  In a 
June 2002 rating decision, the veteran was granted a total 
disability rating based on individual unemployability from 
May 1998.  In addition, service connection was granted for 
chest pains as part and parcel of his psychiatric disorder.  
Entitlement to Chapter 35 benefits was also established from 
May 1998.  All issues previously in appellate status have 
thus been resolved.  


FINDING OF FACT

Documentation of record shows that the veteran, while 
participating in his vocational rehabilitation training 
program, did not maintain satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31, and he did not 
satisfactorily conform to the procedures established by VA.



CONCLUSION OF LAW

The interruption of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective June 1999 was proper.  38 U.S.C.A. § 3111 (West 
1991); 38 C.F.R. §§ 21.197, 21.362, 21.364 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
June 1999 decision and in the October 1999 statement of the 
case of the reasons and bases for the denial of his claim.  
The Board concludes that the discussions in the RO decision 
and statement of the case informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all the veteran's pertinent medical and vocational 
rehabilitation records are of record.  Neither the veteran 
nor his representative has made reference to any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  Moreover, the veteran was 
consistently advised of the evidence needed to support his 
appeal, and there is no indication of additional evidence 
which VA could seek on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App, 183, 187 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Background

Historically, in a July 1992 rating decision, the veteran was 
service-connected for tuft fracture of the right ring finger, 
which was rated as non-compensably (zero percent) disabling, 
and for bilateral hearing loss, which was also rated as non-
compensably disabling.  In an October 1992 rating decision, 
he was service-connected for tinnitus, rated as non-
compensable.  In a September 1993 rating decision, the 
veteran's right ring finger disability was recharacterized as 
residuals of right hand injuries to the thumb and ring 
fingers, and a 10 percent rating was assigned.  He was also 
service-connected for depression with obsessional and mild 
paranoid features, rated as 10 percent disabling.  The 
combined disability rating was 20 percent.  

In March 1994, the veteran began vocational rehabilitation 
counseling.  He reported that he was currently attending 
Harrisburg Community College and was employed as a building 
supervisor.  According to a March 1994 Counseling Record 
Narrative Report, the Vocational Rehabilitation Counselor 
(VRC) determined that the veteran had an impairment of 
employability, that his service-connected disabilities 
materially contributed to that impairment of employability, 
and that the effects of the impairment of employability had 
not been overcome.  The VRC further determined that the 
veteran had an employment handicap.

The VRC reviewed several factors in making the aforementioned 
determinations.  The veteran's history was reviewed.  It was 
noted that he was service-connected for right hand injuries 
as well as psychiatric disability.  It was further noted that 
his right hand disabilities restricted physical dexterity and 
movement in the right hand and inhibited the veteran from 
working in jobs that required such abilities.  The veteran 
had a 12th grade education and had served in the United 
States Marine Corps for over 5 years, with the specialty as 
an avionics mechanic.  Since his separation from active duty 
in June 1991, his first stable employment was obtained in May 
1993 as a building supervisor, which was a part-time job for 
which he earned $50 per week.  Various testing was performed.  
It was noted that an educational program in technology might 
be a possibility.  He was scheduled for another appointment 
in June 1994.  At the end of June 1994, the veteran was 
notified by letter that his case was in suspense because he 
had not completed counseling; he was advised to contact VA 
within 30 days or his claim would be discontinued.

In July 1994, the veteran was afforded a VA psychiatric 
examination, which yielded a diagnosis of dysthymia.  It was 
noted that the veteran currently was attending college.  

According to an August 1994 Report of Contact, the veteran 
erroneously believed that he had already been approved for 
Chapter 31 services.  He was told that he was not approved 
yet and needed to complete counseling.  The veteran expressed 
that he was waiting on a decision on his medical claims.  
Thereafter, a congressional inquiry was received regarding 
the veteran's Chapter 31 claim.  An October 1994 VA internal 
memorandum shows that the veteran had been utilizing 
educational benefits under VA's Chapter 30 educational 
assistance program.  It was noted that the veteran's status 
under vocational rehabilitation was unclear and had not been 
resolved.  In an October 1994 Report of Contact, it was 
indicated that the veteran should be sent a letter notifying 
him that he was in interrupted status for medical reasons.  
In an October 1994 congressional letter, it was stated that 
the veteran had used in the past and was currently using 
Chapter 30 benefits for education pursued for the 1994 Fall 
semester.  It was noted that the veteran's studies had been 
negatively affected by his psychiatric disability and his VA 
counselor had advised him to not attend school while he was 
in therapy and adjusting to medication and personal issues.  
However, the veteran was attending school anyway.  It was 
further indicated that additional counseling was needed 
before the veteran would be approved for vocational 
rehabilitation training.  

In December 1994, the veteran underwent another psychiatric 
evaluation, which revealed that his depression had lifted but 
he was still suffering from other psychiatric symptomatology.  
It was noted that he was cognitively intact.  In a December 
1994 letter, a VA psychiatric indicated that the veteran had 
dysthymia and was under therapy conducted every 2 to 3 weeks.  

The veteran received VA counseling though January 1995.  A 
January 1995 VA treatment record indicates that his mood and 
ability to concentrate had improved.  The therapy was 
terminated due to the veteran's relocation to Pittsburgh, PA.

In January 1995, the veteran again expressed interest in 
vocational rehabilitation counseling.  In February 1995, the 
veteran was sent a letter which informed him that a 
vocational counseling appointment had been scheduled.  The 
veteran then requested that the appointment be rescheduled.  

A February 1995 VA mental health evaluation report indicated 
that the veteran's current diagnosis was bipolar affective 
disorder, hypomania, without psychosis, and alcohol abuse.  
His treatment plan consisted of mood stabilizing and 
neuroleptic medication.  It was recommended that the veteran 
enroll in an outpatient treatment program for substance 
abuse.  VA treatment records indicate that the veteran 
attended one outpatient mental health treatment appointment 
in March 1995.  He failed to report to three subsequent 
appointments, and stopped the outpatient mental health 
treatment in April 1995.  He also discontinued the 
medications.

An April 1995 VA psychiatric examination report indicates 
that the veteran reported that he was not doing well in 
school and could not concentrate on his work. He said could 
not sleep at night, and had mood swings.  He was angry all 
the time.  He had gone into therapy, which he found helpful.  
He was prescribed Paxil and Doxegm.  Since January 1995, he 
had pursued an education in engineering.  He stated that he 
adjusted well, but he continued to get depressed and he could 
not focus on what he was doing.  He experienced a lot of 
anger.  Mental health evaluation resulted in a diagnosis of 
dysthymic disorder and personality disorder, nonspecific.  
The Global Assessment of Functioning (GAF) score for the past 
year was 71 to 80.  The GAF score for the current year was 
71-80.

In a May 1995 letter, the veteran was advised that his file 
had been relocated to the jurisdiction of the Pittsburgh RO.  
It was noted that the veteran had met with a VRC from that 
office in March 1995, who had determined that the veteran was 
medically infeasible for training, and that he had previously 
been dismissed from 2 colleges.  As a result, he was not 
approved for Chapter 31 training.  However, the veteran had 
been told that if he obtained passing and good grades from a 
community college, he would be reconsidered for Chapter 31 
benefits.  

In July 1995, the veteran attended vocational rehabilitation 
counseling.  An individualized written rehabilitation plan 
(IWRP) was completed.  The veteran's Program Goal was listed 
as "to build academic credentials to become accepted in a 
college civil engineer program."  His Objective One was to 
complete 34 credits of coursework in an engineering transfer 
major by December 1995.  The services to be provided were 
tuition, fees, books, supplies, and subsistence allowance.  
The Evaluation Criteria stated were that the veteran would 
maintain at least a 2.0 grade point average in all coursework 
each term; that he would cooperate fully with all appropriate 
school and VA officials; and that he would attend 95 percent 
or better of his scheduled classes.  The Evaluation Process 
stated was that the veteran would contact his counselor to 
discuss school-related problems as they developed, and would 
meet with his counselor as required.  In addition, the 
veteran was to submit his final grades one week upon receipt 
thereof.  Under Objective Two, the veteran agreed to 
continually participate in mental health counseling at the VA 
Medical Center at least once per month to deal with his 
depression.  The Evaluation Criteria were listed as the 
veteran was to be monitored by his counselor.  The Evaluation 
Procedure was that the veteran would provide proof acceptable 
to VA that his mental health counseling was ongoing.  
Objective Three was listed as indicating that the veteran was 
to engage in counseling to determine goals.  The anticipated 
completion date was January 1996.  The services provided were 
listed as vocational rehabilitation counseling.  The 
Evaluation Criteria stated that standard counseling would be 
provided to determine further training goals, if any.  The 
IWRP was signed by the veteran and his counselor.  

Thereafter, the veteran was retroactively inducted into 
Chapter 31 vocational rehabilitation training.  The date of 
the induction was January 1995.  

In July 1995, the veteran sought VA outpatient mental health 
treatment in conjunction with his vocational rehabilitation 
benefits.  An August 1995 VA outpatient treatment record 
indicates that he was not willing to take medication.  He was 
also seen for a session in October 1995. 

An October 1995 VA psychiatric examination report indicates 
that the veteran reported that he had severe neurovegetative 
symptoms of depression including impaired sleep, appetite, 
low energy level, persistent feelings of depression for a 
prolonged period of time, persistent lack of interest or 
pleasure in nearly all activities that at one time gave him 
pleasure, feelings of guilt, worthlessness, anhedonia, 
concentration problems, and psychomotor retardation.  He 
denied active suicidal or homicidal ideation, but admitted 
feeling hopelessness and helplessness.  He was very stressed 
out about his financial circumstances.  He was unemployed.  
The veteran was going to school, and was living with a 
friend.  He was currently at VA seeing a social worker, and 
felt that this was not really helping him.  For the past four 
years, he had been trying to go to school.  He had dropped 
out of a university due to poor scholarship.  He was not on 
any medication at the current time.  He denied any manic or 
psychotic symptoms.  The veteran had feelings of anxiety, 
irritability, and worry.  He admitted to being compulsive 
about VA, but denied any other obsessive compulsive type 
symptoms.  He reported going through profound periods of 
depression and incapacitation.  Mental health evaluation 
resulted in a diagnosis of major depression with probable 
psychotic features, severe; dysthymia; and alcohol 
dependence.  The examiner stated that, in view of the 
veteran's current circumstances, he would have continued 
severe psychological, occupational, and social functioning 
difficulties.

A second VA psychiatric examination was performed in October 
1995 by two VA psychiatrists.  The veteran reported that, 
since leaving the military in 1991, he had been trying to go 
to school.  It was noted that, in 1992, the veteran was 
treated for depression, and was given medication, Imipramine, 
but he stated he could not tolerate this.  Over the past 
three years, he had been in various outpatient treatments 
through the VA system.  He had been placed on Paxil and 
Doxepin at various times, without substantial improvement.  
At present, he was on no particular treatment.  The veteran 
reported that his symptoms of depression included depressed 
mood, poor sleep, poor appetite, low energy and motivation, 
and feelings of hopelessness and suicidal ideation.  He 
denied homicidal ideations.  He described being angry and sad 
much of the time.  As a result, he had much difficulty 
maintaining his focus and concentration, and this impacted 
severely on his ability to do his school work, which resulted 
in prolonged time to complete his college education.  His 
frustration and anger affected his social network.  Mental 
health evaluation resulted in a diagnosis of history of major 
depressive disorders, currently in remission; history of 
alcohol abuse, currently in remission; "rule out" other 
affective disorder (dysthymia, bipolar); and personality 
disorder, not otherwise specified, with compulsive, 
borderline, self-defeating, and antisocial traits.  It was 
noted that the veteran had had persistent difficulties both 
financially and scholastically over the years.  These were 
thought to be related to both his affective disorder and 
personality disorder, and to frustrations with the VA system.

Congressional correspondence from VA revealed that the 
veteran's counselor was concerned about the veteran, as he 
did not have a permanent home.  This was noted to be 
consistent with the previous examinations,0 as well as 
October 1995 correspondence from the veteran.  

In January 1996, the veteran was advised that his IWRP had 
expired and that he needed to contact a VA case manager.  

A January 1996 Special Report of Training indicates that the 
veteran wanted to reenter educational training at the 
University of Pittsburgh that month, but that he needed to 
develop an IWRP.  

In a February 1996 rating decision, the veteran's service-
connected tinnitus was increased to 10 percent disabling.  
His service-connected psychiatric impairment was increased to 
30 percent disabling.  

In March 1996, the University of Pittsburgh accepted the 
veteran's application for admission to that school.  

In April 1996, another IWRP was completed.  The veteran's 
Program Goal was listed as "tentatively to obtain and 
sustain employment."  His Objective One was to complete 3 
credits during the Summer 1996, 12-15 credits during the Fall 
1996, and 12-15 credits in the Spring 1997, all toward his 
Bachelor of Sciences degree in Civil Engineering at the 
University of Pittsburgh, by May 1997.  The services to be 
provided were tuition, fees, books, supplies, and subsistence 
allowance.  The Evaluation Criteria stated were that the 
veteran would attain a "C" or better in each attempted 
course and would maintain at least a 2.5 grade point average 
in all coursework each term; that he would cooperate fully 
with all appropriate school and VA officials; he would obtain 
a residence considered to be adequate by his VRC by October 
1996 and immediate report any change of address.  The 
Evaluation Process stated was that the veteran would meet 
with his VRC as directed and report all significant problems 
dealing with academics.  The veteran was to call his VRC 
bimonthly.  Objective Two was listed as the veteran was to 
engage in mental health counseling at the VA Medical Center 
at least once per month.  The Services Provided indicated 
that the veteran was to be monitored by his counselor.  The 
Evaluation Criteria were that the veteran would provide the 
name of his psychiatric counselor so that his attendance 
could be confirmed.  Objective Three was listed as the 
veteran was to return to Chapter 31 counseling to evaluate 
progress and possibly have continued training approved.  The 
anticipated completion date was May 1997.  The services 
provided were listed as vocational rehabilitation counseling. 

In a Report of Contact, dated the same day as the IWRP, it 
was noted that the veteran wanted to use Chapter 30 benefits 
for the Spring 1996 term at Pennsylvania State College.  It 
was noted that the veteran was using Chapter 31 benefits for 
the Fall 1995 semester, and would begin using those benefits 
again the Summer of 1996 at Pennsylvania State College.  

VA outpatient treatment records indicate that in September 
1996, the veteran sought mental health treatment in 
connection with his vocational rehabilitation benefits.  He 
was seen in the mental health outpatient clinic approximately 
once a month until April 1997.

At a hearing before the RO in December 1996, the veteran 
stated that he was currently in individual therapy for his 
psychiatric disorder, and that he had been on medication; 
however, he had stopped taking the medications because he 
thought they were a threat to his health.

According to a Special Report of Training, the veteran 
enrolled in training at the University of Pittsburgh in 
January 1997 for 16 full-time credit hours.  In March 1997, a 
supervisory meeting was held and his IWRP was reviewed.  It 
was noted that his IWRP required a 2.5 grade point average 
and he had a 2.33 grade point average, however, the veteran 
felt that he could raise his grades.  They discussed the 
veteran's courseload.  It was noted that his IWRP was set to 
expire in May 1997.  

In June 1997, the veteran was informed that his Spring 1997 
grades and his Fall 1997 schedule needed to be submitted.  In 
August 1997, the VRC was unable to schedule the veteran for 
an appointment.  In a September 1997 Special Report of 
Training, it was noted that the veteran had not done well the 
Spring 1997 semester, but had not notified the VRC.  In a 
September 1997 letter, the veteran was notified that he was 
scheduled for counseling in October 1997.  He then submitted 
his Fall 1997 schedule for classes.  

According to an October 1997 counseling report, the veteran 
had been notified that his rehabilitation plan had expired in 
the Spring of 1997.  The VRC indicated that attempts to meet 
with the veteran before the Summer of 1997 had proved 
fruitless.  The veteran was advised that he would need a new 
IWRP before he could return to school at the University of 
Pittsburgh for the Fall 1997 session to complete his degree 
in Civil Engineering.

The veteran chose to leave the Pittsburgh area prior to 
meeting with the VRC, and to attend Pennsylvania State 
college during the Summer 1997, at his own expense.  He then 
returned to the University of Pittsburgh for the Fall 1997 
session, without meeting with his counselor.  As a result, he 
was not authorized for Chapter 31 benefits for the Fall of 
1997.  The VRC indicated that it was difficult to get along 
with the veteran, and that he would not give his address.  
Finally, the VRC indicated that the veteran met for 
counseling.  The veteran proved to be uncooperative.  The VRC 
indicated that it appeared that the veteran needed 
approximately 18 more courses to complete his civil 
engineering degree.  The veteran stated that, sometime in 
December 1997, he would advise the VRC as to whether he 
wanted to remain at the University of Pittsburgh to complete 
his degree or return to State college.  The veteran was urged 
to obtain VA psychiatric assistance, but he expressed 
reluctance to seek VA assistance.  In sum, the VRC indicated 
that the veteran would return to the University of Pittsburgh 
under the sponsorship of VA.  HIS IWRP was continued through 
May 1999.

Thereafter, an October 1997 Special Report of Training 
indicated that the IWRP had been reviewed, and the new 
expiration date was May 1999.  It was noted that the veteran 
needed 45-50 credits to graduate, and his entitlement needed 
to be extended.  

In a February 1998 letter, the veteran was notified that a 
supervisory meeting had been scheduled for later than month.  

In an April 1998 rating decision, the veteran was granted a 
temporary total rating for the period of December 22, 1997, 
to March 1, 1998, based upon surgical or other treatment 
necessitating convalescence due to recent hand surgery.  
According to a May 1998 Special Report of Training, the 
veteran was ready to return to school after taking a medical 
interruption.  

A June 1998 VA psychiatric examination report indicates that 
the veteran was living with his parents.  He reported not 
doing well in school because of financial problems.  It was 
noted that the veteran had not held a job because of hearing 
problems and an injury to the right hand.  He was getting a 
Bachelor's Degree in civil engineering, and was not doing 
well.  He did not know when he was going to finish his 
schooling.  He reported having sleep problems, depression, 
angry outbursts, anxiety and chest pains, shortness of 
breath, hearing problems, tinnitus, dizziness, and loss of 
weight.  He stated that he had poor interpersonal 
relationships because of not having money and not having a 
place to live.  The veteran refused to comment on anything 
about his suicidal or homicidal ideations, thoughts, or plans 
and he kept blaming the government for his current problems 
at that time.  Mental health evaluation resulted in a 
diagnosis of major depression, single episode; and 
personality disorder, not otherwise specified.  His Current 
GAF score was 60.

According to a June 1998 Special Report of Training, the 
veteran had undergone hand surgery, but the veteran was ready 
to return to full duty activity.  Thereafter, VA attempted to 
reach the veteran, but all efforts were unsuccessful.  The 
veteran's file was then forwarded to Philadelphia.  

In a July 1998 letter, the veteran was advised that he was 
required to meet with a VRC counselor at the Philadelphia RO 
regarding his request for vocational rehabilitation 
assistance.  

According to July 1998 VRC case notes, the veteran's file had 
been transferred to the Philadelphia RO.  The veteran 
indicated that he would not attend August 1998 counseling 
unless he could be guaranteed what he wanted, and the VRC 
stated that he could not make such a guarantee.  The veteran 
also wanted his file transferred back to the Pittsburgh RO.  
The VRC indicated that his file would be so returned.  

According to an August 1998 Special Report of Training, it 
was determined that the veteran's case should be returned to 
the Pittsburgh RO, and the veteran was notified that he had 
to repeat courses that he had failed in the Fall 1997 
semester.  In an August 1998 letter, the veteran was advised 
that he had been authorized to resume his studies at the 
University of Pittsburgh for the Fall 1998 semester.  The 
veteran was notified that he had to repeat courses that he 
had failed.

In a September 1998 letter, it was noted that the veteran had 
been advised that he had been authorized to resume his 
studies at the University of Pittsburgh for the Fall 1998 
semester.  The veteran had been notified that he had to 
repeat courses that he had failed.  It was noted that he 
indicated that the failed courses required a lot of writing, 
which he could not perform due to his hand disability.  It 
was noted that he was to obtain information regarding the 
amount of writing that was required and then the classes 
could be waived and another taken instead.  Finally, it was 
noted that the veteran had not provided the requested 
information.  The veteran did not repeat the 2 failed 
courses.  

In a September 1998 letter, the veteran was informed that he 
had been scheduled for a counseling meeting at the University 
of Pittsburgh.  

Thereafter, in an October 1998 letter, the veteran stated 
that he had withdrawn from several courses in order to 
maintain positive academic standing.

In October 1998, the veteran met with his VRC.  The VRC noted 
that the veteran had received a failing grade in a course, 
but related that he did not receive a letter which stated 
that he was to retake that course, so the veteran took a 
different elective.  In the Spring 1998, the veteran took a 
medical withdrawal from school due to his hand disability, 
but the failing grade remained on his transcript.  Currently, 
the veteran was having difficulty with his coursework, and 
there was concern over whether or not he could maintain a 2.5 
grade point average.  It was noted that he was running out of 
entitlement.  

In an October 1998 letter, the VRC discussed the 2 failed 
courses.  In November 1998, it was indicated that the veteran 
had dropped from 14 to 3 credit hours, and that his award was 
being stopped.  Thereafter, the VRC contacted the VA 
psychiatrist who indicated that the veteran was unwilling to 
develop a treatment plan/goal.  

In October and November 1998, a VRC met with the veteran.  It 
was noted that the veteran was having depression issues.  
There was a question as to whether the veteran would be 
continuing in the school of engineering due to the lack of 
satisfactory progress.  It was also noted that he was barely 
maintaining a 2.5 grade point average and one of his 
strategies was to drop courses that would compromise his 
grade point average.  It was noted that the veteran had an 
appointment to meet with the VA mental health clinic.  The 
VRC indicated that the veteran was seeking part-time 
employment.  He had dropped from 14 to 3 credits.  The VRC 
explored the idea of the veteran getting an extension, if 
needed, of his Chapter 31 benefits, as it was deemed that he 
had a serious employment handicap.  As it stood, the veteran 
was going to need to redevelop his IWRP.  

According to November 1998 VRC case notes, the veteran was 
advised that issues needed to be resolved prior to his 
continuation under the Chapter 31 program.  The veteran 
responded and indicated that he had met with a VA 
psychiatrist.  He also indicated that he understood if he was 
not approved for Spring 1999 Chapter 31 benefits.  

Thereafter, information was received from the University of 
Pittsburgh, showing that the veteran was an undergraduate 
student in good standing and needed 53 credits to complete 
his Bachelor of Science degree.  

In a November 1998 rating decision, an increased rating of 30 
percent was granted for the veteran's residuals of right hand 
injury, effective from May 1998.  

According to a December 1998 letter, the veteran decided that 
he did not want to attend school the following semester 
(Spring 1999).  Therefore, his case was being placed in 
interrupted status.  

In March 1999, the veteran informed VA that it was his 
understanding that he was using Chapter 30 benefits for the 
Spring 1999 semester.  According to a Special Report of 
Training, the veteran had indicated that, if did not receive 
an internship, then he wanted to pursue Chapter 31 benefits 
again.  In an April 1999 letter, the veteran requested 
Chapter 31 benefits for the Summer 1999 semester.  According 
to an April 1999 Special Report of Contact, the veteran was 
informed that he would need to provide copies of his current 
treatment records and Spring 1999 grades.  According to a 
June 1999 Special Report of Training, it was noted that the 
veteran was required to provide copies of his current 
treatment records and Spring 1999 grades.  The veteran did 
not meet with the VA psychiatrist and did not provide 
treatment records.  He provided his Spring 1999 grades which 
reflected a grade point average of 2.25.  It was noted that 
the veteran had exhausted all of his entitlement and had 43 
credit hours remaining to complete his degree.  It was noted 
that the veteran could not be granted an extension for that 
amount of time and was no longer under the services of 
Chapter 31.  

The Board notes that, according to April 1999 outpatient 
treatment reports, the veteran sought mental health 
counseling.  At that time, he had complaints of difficulty 
concentrating and sleep impairment.  It was noted that he had 
affective disturbance and his symptom complex coincided with 
major depressive disorder.  VA outpatient treatment records 
indicate that in April 1999, the veteran had another mental 
health counseling appointment.  He refused medication.

According to June 1999 VRC counseling notes, in November 
1998, when the veteran met with the VRC, they discussed 
insufficient entitlement to complete the engineering degree, 
lack of satisfactory progress, and the veteran's need for 
mental health therapy.  The veteran decided that he wanted to 
use chapter 30 benefits and attend the University of 
Pittsburgh in the Spring 1999 semester.  He completed that 
semester with a 2.47 grade point average; therefore, it was 
unclear whether he would remain in the School of Engineering.  
He met with the VA psychiatrist in December 1998.  
Apparently, a treatment plan was agreed upon, but the veteran 
had not provided treatment records.  It was then noted that 
the veteran was resistant to treatment and was on some type 
of medication.  A graduation review showed that the veteran 
needed at least 44 credits to graduate.  The VRC noted that 
the veteran, at that time, refused psychiatric treatment or 
refused to cooperate with the treatment offered; thus, 
vocational rehabilitation training could not be continued.  

In a June 1999 determination, the veteran was notified that 
all action on his claim for vocational rehabilitation 
benefits had been suspended.  It was stated that his case had 
been placed in interrupted status for a period of up to 12 
months or until his claim was reactivated.  Thereafter, his 
case would be placed in discontinued status.  He was informed 
that his case was placed in interrupted status because he had 
not maintained satisfactory progress at the University of 
Pittsburgh, and because the veteran failed to provide his VA 
psychiatric treatment records.  The veteran disagreed with 
this determination.  The veteran asserted that the VA 
psychiatrist refused to treat him, hence no treatment 
records.  The veteran generally asserted that his problems 
with VA were not one-sided and that his service-connected 
disabilities had made his situation worse, yet VA refused to 
treat them.  

At a hearing before the Board in January 2000, the veteran 
stated that his symptoms due to depression included lack of 
sleep, focus, and concentration.  He experienced anger, 
agitation, and restless moods.  The veteran indicated, in 
essence, that he was denied vocational rehabilitation 
benefits because he had to undergo treatment or counseling 
and take medication before he was able to participate in the 
vocational rehabilitation program. 

In a May 2000 decision, the Board, in pertinent part, granted 
an increased rating of 50 percent for the veteran's major 
depression.  Increased ratings for residuals of right hand 
injuries and bilateral hearing loss were denied.  The Board 
notes that the medical records reviewed by the Board in 
conjunction with the psychiatric claim were dated through 
April 1999.

In November 2001, the veteran testified before the 
undersigned Member of the Board at the Philadelphia RO.  At 
that time, the veteran and his representative reviewed his 
history of Chapter 31 training.  The veteran maintained that 
he was told that they were discontinuing his benefits because 
he had a number of dropped courses and due to his grade point 
average.  The veteran related, however, that different grade 
point averages of 2.0 and 2.5 had been required of him.  The 
veteran pointed out that he had failed a course, but that it 
was due to the hand problems that he had at that time and for 
which he had undergone surgery.  He indicated that he was 
interested in enrolling in school again, and reported that he 
had difficulty in getting VA personnel to assist him.

In a June 2002 decision, the veteran was granted a total 
disability rating based on individual unemployability, 
effective from May 1998.  In addition, service connection was 
granted for chest pains, as part and parcel of his 
psychiatric disorder.  Entitlement to Chapter 35 benefits was 
also established, from May 1998.

Analysis

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).  All 
three requirements were met in this case.  

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status.  38 C.F.R. § 21.182.  Once the 
existence of a qualifying service-connected disability is 
established under 38 C.F.R. § 21.40(a), an "initial 
evaluation" is scheduled.  38 C.F.R. § 21.50(a).  If the 
veteran attends the appointment for an initial evaluation, 
the veteran progresses to "evaluation and planning status."  
See 38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and 
planning status, it is determined whether the veteran has an 
employment handicap under 38 C.F.R. § 21.40(b) and whether 
achievement of a vocational goal is feasible, and a plan is 
developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. § 21.57(a), see 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  If the 
veteran completes "evaluation and planning status," he 
moves to "rehabilitation to the point of employability" 
status, from there to "employment services" status, and 
from there to "rehabilitated" status.  see 38 C.F.R. §§ 
21.180, 21.190, 21.194, 21.196.  

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when:  
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following:  (1) if a veteran does not begin or continue 
the rehabilitation process, the veteran's case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or reentrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following:  (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling Officer shall 
review each case in which discontinuance is being considered 
for a veteran with a service-connected disability rated 50 
percent or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find that:  (1) the reason for the discontinuance has been 
removed; and (2) VA has determined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for 
reentrance into a rehabilitation program found in 38 C.F.R. 
§ 21.364.  VA is obligated to establish appropriate 
procedures to follow-up on cases which have been placed in 
discontinued status, except in those cases reassigned from 
applicant status.  The purpose of such follow-up is to 
determine if: (1) the reasons for discontinuance may have 
been removed, and reconsideration of eligibility and 
entitlement is possible; or (2) the veteran is employed, and 
criteria for assignment to rehabilitated status are met.

In this case, in the June 1999 determination, the veteran was 
notified that all action on his claim for vocational 
rehabilitation benefits had been suspended.  It was stated 
that his case had been placed in interrupted status for a 
period of up to 12 months or until his claim was reactivated.  
Thereafter, his case would be placed in discontinued status.  
He was informed that his case was placed in interrupted 
status because he had not maintained satisfactory progress at 
the University of Pittsburgh and because he had failed to 
provide his VA psychiatric treatment records.  The veteran 
disagreed with this determination.  

At this point, the Board must point out that the current 
appeal pertains to the action of the veteran's having been 
placed in interrupted status, not discontinued status.  There 
is no actual evidence in his file that he has been 
discontinued or has appealed such a determination.  In 
addition, the Board will not make a determination regarding 
the veteran's desire to reenter the vocational rehabilitation 
program at the present time, as he indicated during his 
November 2001 Board hearing.  That issue is not on appeal.  
The appeal is limited to the issue of whether the 
discontinuance of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective June 1999 was proper.

The veteran's claim was interrupted because his conduct or 
cooperation became unsatisfactory. 

38 C.F.R. § 21.362 provides that:  (a) General.  The 
successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
(1) The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; (2) The staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part; and (3) VA staff shall take required 
action when the veteran's conduct and cooperation are not 
satisfactory.  (See § 21.364) (b).  VA responsibility.  VA 
shall make a reasonable effort to inform the veteran and 
assure his or her understanding of:  (1) The services and 
assistance which may be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation and conduct and to 
cope with problems directly related to the rehabilitation 
process, especially counseling services; (2) Other services 
which VR&C staff can assist the veteran in securing through 
non-VA programs; and (3) The specific responsibilities of the 
veteran in the process of developing and implementing a 
program of rehabilitation services, especially the specific 
responsibility for satisfactory conduct and cooperation.  
(c) Veteran's responsibility.  A veteran requesting or being 
provided services under Chapter 31 must:  (1) Cooperate with 
VA staff in carrying out the initial evaluation and 
developing a rehabilitation plan; (2) Arrange a schedule 
which allows him or her to devote the time needed to attain 
the goals of the rehabilitation plan; (3) Seek the assistance 
of VA staff, as necessary, to resolve problems which affect 
attainment of the goals of the rehabilitation plan; (4) 
Conform to procedures established by VA governing pursuit of 
a rehabilitation plan including: (i) Enrollment and 
reenrollment in a course; (ii) Changing the rate at which a 
course is pursued; (iii) Requesting a leave of absence; (iv) 
Requesting medical care and treatment; (v) Securing supplies; 
and (vi) Other applicable procedures.  (5) Conform to the 
rules and regulations of the training or rehabilitation 
facility at which services are being provided.  (d) 
Responsibility for determining satisfactory conduct and 
cooperation.  VR&C staff with case management responsibility 
in the veteran's case will:  (1) Monitor the veteran's 
conduct and cooperation as necessary to assure consistency 
with provisions of paragraph (c) of this section.  (2) 
Provide assistance which may be authorized under Chapter 31, 
or for which arrangements may be made under other programs to 
enable the veteran to maintain satisfactory conduct and 
cooperation.  (Authority:  38 U.S.C. § 3111).

38 C.F.R. § 21.364 provides:  (a) General.  If VA determines 
that a veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made and are found not 
reasonably likely to be effective, discontinue services and 
assistance to the veteran, unless the case manager determines 
that mitigating circumstances exist.  In any case in which 
such services and assistance have been discontinued, VA may 
reinstitute such services and assistance only if the 
counseling psychologist determines that:  (1) The 
unsatisfactory conduct or cooperation of such veteran will 
not be likely to recur; and (2) The rehabilitation program 
which the veteran proposes to pursue (whether the same or 
revised) is suitable to such veteran's abilities, aptitudes, 
and interests.  (b) Unsatisfactory conduct or cooperation 
exists.  When the case manager determines that the veteran's 
conduct and/or cooperation are not in conformity with 
provisions of § 21.362(c), the case manager will:  (1) 
Discuss the situation with the veteran; (2) Arrange for 
services, particularly counseling services, which may assist 
in resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; (3) Interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist.  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  When mitigating circumstances exist, the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation.  Mitigating circumstances include: (i) The 
effects of the veteran's service and nonservice-connected 
condition; (ii) Family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) Other circumstances beyond the veteran's control.

An overall review of the veteran's history shows that, since 
the mid 1990's, the veteran has utilized both Chapter 30 and 
Chapter 31 educational assistance benefits to pursue programs 
of education at several educational institutions.  He has 
encountered difficulty, due primarily to his service-
connected psychiatric impairments and his service-connected 
right hand disability.  In April 1996, the veteran developed 
the IWRP that he was under when his Chapter 31 program was 
interrupted.  This IWRP was continued in October 1997, to 
last through the Spring 1999 semester.  In this IWRP, the 
Evaluation Criteria stated was that the veteran would obtain 
a "C" or better in each attempted course and will maintain 
at least a 2.5 grade point average in all coursework each 
term; that he would cooperate fully with all appropriate 
school and VA officials; he will obtain a residence 
considered to be adequate by his VRC by October 1996 and 
immediately report any change of address.  The Evaluation 
Process stated was that the veteran would meet with his VRC 
as directed and report all significant problems dealing with 
academics.  The veteran was to call his VRC bimonthly.  
Objective Two was listed as the veteran was to engage in 
mental health counseling at the VA Medical Center at least 
once per month, and he would be monitored by his counselor.  
The Evaluation Criteria further noted provided that the 
veteran would provide the name of his psychiatric counselor 
so that his attendance could be confirmed.  Objective Three 
was listed as the veteran was to return to Chapter 31 
counseling to evaluate progress and possibly have continued 
training approved.  The anticipated completion date was May 
1997.  The services provided was listed as vocational 
rehabilitation counseling. 

The Board notes that, in reviewing this IWRP, it is clear 
that the veteran was under an obligation to maintain a 2.5 
grade point average.  This requirement was consistent with 
the civil engineering program at his school.  Although the 
veteran indicated during his hearing that he was essentially 
provided inconsistent information regarding his required 
grade point average, this is not true.  His original IWRP 
called for a 2.0 grade point average, but this requirement 
was changed in the April 1996 IWRP and coordinated with his 
school's requirements.  He signed the IWRP, and there is no 
evidence that he did not understand that requirement.  In 
fact, the numerous counseling records show that the veteran 
was aware that he was having difficulty meeting this 
requirement.  He regularly dropped courses to avoid falling 
below the grade point average.  When he fell below the grade 
point average, he assured his VRC that he would be able to 
bring his grades up the par.  Therefore, with all due respect 
to the veteran, his assertions in that regard are not 
credible in light of the record.  

During that Summer of 1997, the VRC was unable to contact the 
veteran.  Although the VRC attempted to contact the veteran 
and meet with him, these attempts were futile.  Finally, the 
veteran returned to the University of Pittsburgh for the Fall 
of 1997 session without meeting with his counselor.  When he 
finally met with the counselor, the counselor indicated that 
the veteran was difficult to get along with and would not 
give his address.  The VRC indicated that it appeared that 
the veteran needed approximately 18 more courses to complete 
his civil engineering degree.  The veteran was urged to 
obtain VA psychiatric assistance, but he expressed reluctance 
to seek VA assistance.  In sum, the VRC indicated that the 
veteran would return to the University of Pittsburgh under 
the sponsorship of VA.  This is when his IWRP was continued, 
as noted above.  During that Fall 1997 semester, the veteran 
failed two courses.  

During the Spring of 1998, the veteran was medically excused 
from school due to hand problems for which he had recently 
undergone surgery.  During the Summer of 1998, VA tried on 
numerous occasions to contact and meet with the veteran, but, 
as before, these attempts were unsuccessful.  

In a September 1998 letter, it was noted that the veteran had 
been advised that he had been authorized to resume his 
studies at the University of Pittsburgh for the Fall 1998 
semester.  The veteran had been notified that he had to 
repeat courses that he had failed.  It was noted that the 
veteran indicated that the failed courses required a lot of 
writing which he could not perform due to his hand 
disability.  It was noted that the veteran was to obtain 
information regarding the amount of writing that was 
required, and then the classes could be waived and another 
taken instead.  Finally, it was noted that the veteran had 
not provided the requested information.  The veteran did not 
repeat the two failed courses.  

Thereafter, in an October 1998 letter, the veteran stated 
that he had withdrawn from several courses in order to 
maintain positive academic standing.  In October 1998, he met 
with his VRC, who noted that the veteran had received failing 
grades in courses and was told to repeat those courses, but 
the veteran asserted that he did not receive notification of 
that.  In an October 1998 letter, the VRC discussed the two 
failed courses.  In October and November 1998, a VRC met with 
the veteran.  It was noted that the veteran was having 
depression issues.  There was a question as to whether he 
would be continuing in the school of engineering, due to the 
lack of satisfactory progress.  It was also noted that he was 
barely maintaining a 2.5 grade point average, and that one of 
his strategies was to drop courses that would compromise his 
grade point average.  It was noted that the veteran had an 
appointment to meet with the VA mental health clinic.  The 
VRC indicated that the veteran was seeking part-time 
employment; he had dropped from 14 to 3 credits.  The VRC 
explored the idea of the veteran getting an extension, if 
needed, of his Chapter 31, benefits as it was deemed that he 
had a serious employment handicap.  As it stood, the veteran 
was going to need to redevelop his IWRP.  

At this point, the Board notes that the veteran did not 
provide the requisite information showing that he had failed 
the two courses in question due to the writing requirements 
with which he could not comply due to his right hand 
disability, and/or that he could not repeat those courses for 
the same reasons.  Although he was repeatedly informed that 
he needed to repeat these failed courses, he did not due so.  
By failing to comply with his VRC's directives and not 
keeping his VRC informed of his difficulties, he was not 
cooperating with VA.  In addition, although the veteran 
asserted that he did not receive notification that he was to 
repeat the courses in question, this statement is simply not 
credible in light of the record before us.  The file is 
replete with notifications regarding his need to repeat the 
courses.  It appears that the veteran enrolled in other 
courses and ignored the letters.  

Thereafter, the veteran decided to use Chapter 30 benefits to 
attend school during the Spring 1999 session.  However, 
according to a Special Report of Training, the veteran had 
indicated that, if did not receive an internship, then he 
wanted to pursue Chapter 31 benefits again.  In an April 1999 
letter, the veteran requested Chapter 31 benefits for the 
Summer 1999 semester.  According to an April 1999 Special 
Report of Contact, the veteran was informed that he would 
need to provide copies of his current treatment records and 
Spring 1999 grades.  According to a June 1999 Special Report 
of Training, it was noted that the veteran was required to 
provide copies of his current treatment records and Spring 
1999 grades.  The veteran did not meet with the VA 
psychiatrist, and he did not provide treatment records.  He 
eventually provided his Spring 1999 grades, which reflected a 
grade point average of less 2.5. 

In sum, the record shows that the veteran has had varying 
degrees of difficulty throughout his VA educational training.  
The most pertinent information shows that, during the Fall 
1997 semester, he failed two courses, but did not keep his 
VRC informed of his situation.  When the failing grades were 
eventually discovered, the veteran was approved to repeat 
these courses.  He was repeatedly notified that he was 
required to retake these courses.  Essentially, he refused to 
do so.  Instead, he enrolled in other electives.  In 
addition, he asserted that his service-connected hand 
disability was to blame for the failures and prevented him 
from retaking those courses.  However, when requested to 
provide information regarding the writing requirements of 
those courses, the veteran failed to do so.

In addition, the record shows that, although the veteran's 
IWRP required that he maintain psychiatric counseling, the 
veteran's attendance in such counseling was sporadic to non-
existent, and he routinely refused to be medicated.  The 
veteran asserts that the VA psychiatrist refused to treat 
him, but this is not shown in the record.  The record shows 
that the veteran was in fact treated when he showed up for, 
or requested treatment.  It was he who failed to regularly 
seek VA psychiatric treatment.  Although his IWRP required 
that he maintain a 2.5 grade point average, his grade point 
average was below 2.5.  The record shows that the veteran's 
VRC attempted to contact and meet with him throughout his 
training, but the veteran proved difficult to reach, would 
oftentimes refuse to provide an address, and did not meet 
with his VRC as scheduled.  Moreover, when asked to provide 
treatment records, the veteran did not do so.  Due to the 
veteran's inability to maintain satisfactory progress at the 
University of Pittsburgh, and because the veteran failed to 
provide his VA psychiatric treatment records, his case was 
placed in interrupted status.

If a veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364.

38 C.F.R. § 21.362 provides that the veteran is responsible 
for satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services under 
Chapter 31.  VA staff is responsible for insuring 
satisfactory conduct and cooperation on the veteran's part; 
and VA staff shall take required action when the veteran's 
conduct and cooperation are not satisfactory.  

In this case, VA made reasonable efforts to inform the 
veteran and assure his understanding of services and 
assistance under Chapter 31 to help him maintain satisfactory 
cooperation and conduct, and to cope with problems directly 
related to the rehabilitation process, especially counseling 
services.  The veteran was contacted regularly and 
appointments were scheduled, although he did not always meet 
with counselors.  His IWRP was very specific, and was 
reviewed with him.  The veteran was informed of his specific 
responsibilities in the process of developing and 
implementing a program of rehabilitation services through his 
IWRP and meetings with his VRC.  He completed his initial 
evaluation and developed an IWRP.  However, it is unclear 
whether he arranged a schedule which allowed him to devote 
the time needed to attain the goals of the rehabilitation 
plan, as he did not attain those goals.

The record shows that the veteran did not regularly seek the 
assistance of VA staff to resolve problems which affected his 
attainment of the goals of the rehabilitation plan.  He did 
not provide his adequate telephone number and address, nor 
did he keep his VRC informed of problems with his coursework.  
In addition, he did not conform to procedures established by 
VA governing pursuit of a rehabilitation plan, including the 
enrollment and reenrollment in a course.  As noted, although 
he was repeatedly informed to repeat failed courses, he 
refused to do so.  If he was having difficulty with those 
courses due to his hand disability, he should have informed 
VA, and he could have requested a leave of absence before he 
actually did so.  In addition, he could have requested 
additional medical care and treatment.

It appears clear that the VR&C staff monitored the veteran's 
conduct and cooperation, and attempted to accommodate him to 
keep him satisfactorily enrolled in school.  Nevertheless, 
the veteran did, in fact, fail courses, drop courses, and 
fall below his required grade point average.  This was not 
due to lack of effort on the part of the VR&C staff, but was 
due to the veteran's own actions or his inability to maintain 
and obtain his goals.  The veteran was requested to seek VA 
psychiatric treatment, but he did not do so to the extent 
necessary.  Since the VR&C staff determined that the veteran 
had failed to progress due to his actions or inactions, his 
educational program under Chapter 31 was interrupted.  
Beforehand, the veteran's situation was discussed with him. 

In sum, the record shows that the veteran failed in his 
conduct and cooperation, as he did not satisfactorily conform 
to the procedures established by VA.  Therefore, the 
interruption of vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code, 
effective June 1999 was proper under the governing statutes 
and regulations.


ORDER

The interruption of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective June 1999 was proper.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

